Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1, 21, 41, and 44 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZTE (submitted 3/31/2021).

Regarding claims 1, 21, 41, 44, ZTE teaches a method for wireless communications at a user equipment (UE), comprising:
determining that the UE is configured to use blind decoding for monitoring control channel elements in a control resource set in accordance with at least one of a maximum number of blind decoding attempts per span within a slot or a maximum number of non-overlapping control channel elements per span within the slot (see section 3.1, 3.7);
identifying a dropping rule for the UE to drop control channel element monitoring occasions or blind decoding attempts in excess of the maximum number of non-overlapping control 
applying the dropping rule to fewer than all spans within the slot (sec 3.7: candidates in USS3 may not be dropped in some spans depending on the maximum number of non-overlapped CCEs of each span). 

Allowable Subject Matter
Claims 14-20, 34-40, 42, 43, 45, and 46 are allowed.
Claims 2-13 and 22-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476